Citation Nr: 0815548	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  04-28 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1959 until August 
1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Providence, Rhode Island.

In June 2006, the matter came before the Board.  At that 
time, a remand was ordered.  Further development was 
accomplished and the matter was returned to the Board in 
April 2007.  At that time, the claim of entitlement to TDIU 
was denied.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
February 2008 Order, the Court vacated the April 2007 Board 
decision as to the issue in question and remanded the matter 
back to the Board for development consistent with the 
parties' Joint Motion for Partial Remand (Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is determined that additional development is required 
before the veteran's TDIU claim may be adjudicated.  
Specifically, a medical opinion must be obtained that 
addresses whether the veteran is able to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  Indeed, at present the claims folder 
only contains an opinion finding that the veteran's 
alcoholism did not preclude employment.  However, as observed 
in the January 2008 Joint Motion, the veteran is also 
service-connected for residuals of a left triceps injury and 
for a left knee disorder with degenerative joint disease.  No 
competent opinion considers whether these disabilities 
preclude employment.  





Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examiner to review 
the claims folder and offer an opinion as 
to whether it is at least as likely as 
not that the veteran is unable to secure 
or follow a substantially gainful 
occupation as a result of his service-
connected residuals of a left triceps 
injury and for a left knee disorder with 
degenerative joint disease, and if not, 
whether the combination of his service-
connected alcoholism, residuals of a left 
triceps injury and left knee disorder 
precludes such
employment.  Any opinion should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
If the examiner finds that another 
objective examination is necessary in 
order to fully respond to this inquiry, 
then one should be arranged and all 
necessary tests should be accomplished.  
The claims folder must be reviewed in 
conjunction with any 
examination/opinion(s) conducted.  


2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



